Exhibit 10.1

EXECUTION VERSION

INSTRUMENT OF ASSUMPTION AND JOINDER

THIS INSTRUMENT OF ASSUMPTION AND JOINDER (this “Agreement”), dated as of
December 9, 2013 is by and among US AIRWAYS GROUP, INC., a Delaware corporation,
US AIRWAYS, INC., a Delaware corporation (each, a “New Subsidiary Loan Party”),
AMERICAN AIRLINES, INC., a Delaware corporation (the “Borrower”), AMERICAN
AIRLINES GROUP INC. (f/k/a AMR CORPORATION), a Delaware corporation (“Parent”),
the other Subsidiaries of Parent from time to time party hereto other than the
Borrower (the “Guarantors”), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative
agent for the Lenders (together with its permitted successors in such capacity,
the “Administrative Agent”) and as collateral agent for the Secured Parties
(together with its permitted successors in such capacity, the “Collateral
Agent”) under that certain Credit and Guaranty Agreement, dated as of June 27,
2013 (as amended by Amendment No. 1, dated as of August 5, 2013, and as may be
further as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among the Borrower, Parent, the
Guarantors party thereto from time to time, the Administrative Agent, the
Collateral Agent, Deutsche Bank AG New York Branch, as issuing lender (in such
capacity, the “Issuing Lender”), and the Lenders party thereto from time to
time. Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

Each New Subsidiary Loan Party hereby agrees as follows:

1. Each New Subsidiary Loan Party hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, as provided in section 5.09(a) of the Credit
Agreement, each New Subsidiary Loan Party will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement and
the Guaranty, and each individually agrees that it is bound by the terms,
conditions and obligations set forth therein as if each had been an original
signatory thereto.

2. Each New Subsidiary Loan Party acknowledges and confirms that it has received
a copy of the Credit Agreement and the schedule and exhibits thereto. The
information on Schedule 3.06 to the Credit Agreement is hereby amended to
include the information shown on the attached Schedule A.

3. Each New Subsidiary Loan Party hereby agrees that at any time and from time
to time, upon the written request of the Administrative Agent, it will execute
and deliver any further documents and perform any further acts as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.

4. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF



--------------------------------------------------------------------------------

CONFLICT OF LAWS, TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

5. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers as of the date first above written.

 

AMERICAN AIRLINES, INC. By:  

/s/ Kenneth W. Wimberly

  Name: Kenneth W. Wimberly   Title: Vice President, Deputy General Counsel and
Assistant Corporate Secretary

AMERICAN AIRLINES GROUP INC.

(f/k/a/ AMR CORPORATION)

By:  

/s/ Kenneth W. Wimberly

  Name: Kenneth W. Wimberly   Title: Vice President, Deputy General Counsel and
Assistant Corporate Secretary US AIRWAYS GROUP, INC. By:  

/s/ Derek J. Kerr

  Name: Derek J. Kerr   Title: Executive Vice President and Chief Financial
Officer US AIRWAYS, INC. By:  

/s/ Derek J. Kerr

  Name: Derek J. Kerr   Title: Executive Vice President and Chief Financial
Officer  

SIGNATURE PAGE TO INSTRUMENT OF ASSUMPTION AND JOINDER



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President By:  

/s/ Michael Winters

  Name: Michael Winters   Title: Vice President DEUTSCHE BANK AG NEW YORK
BRANCH, as Collateral Agent By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President By:  

/s/ Michael Winters

  Name: Michael Winters   Title: Vice President

 

SIGNATURE PAGE TO INSTRUMENT OF ASSUMPTION AND JOINDER